Exhibit 10.28

 

August 1, 2003

 

Eran Pilovsky

2802 Cowper Street

Palo Alto, CA 94306

 

Dear Eran,

 

I am pleased to offer you a promotion to the position of Chief Financial Officer
on the following terms effective August 1, 2003.

 

You will be responsible for continuing to develop and execute our strategic
financial business plan and managing the Finance team and will continue to
report directly to me. You will continue to work at our corporate headquarters
in San Mateo, California.

 

Your annual base salary will be $225,000, less payroll deductions and all
required withholdings. Other details regarding your promotion are:

 

  •   We will provide a one-time bonus in the amount of $20,500, less payroll
deductions and all required withholdings, payable on your August 15, 2003
paycheck. This bonus is to acknowledge your contributions while performing in an
expanded role since January 1, 2003.

 

  •   You will be eligible to participate in an executive incentive program that
may provide for an additional 40% of your annual base salary. The incentive plan
terms and company performance targets will be determined within 60 days of your
acceptance of this promotion. Your individual incentive payout will be
determined by corporate performance and your individual performance against
quarterly objectives. Please note, at the discretion of management, the bonus
plan may be terminated or modified at any time.

 

  •   We will recommend to the Board that you be granted non-qualified
promotional stock options to purchase 50,000 shares of the company’s Common
Stock with an exercise price to be determined by the Board of Directors within
15 days following receipt of your signed acceptance. Terms relative to the stock
program will be as set forth in the stock agreement provided to you after the
options are granted.

 

The compensation terms in this letter dated August 1, 2003, supersede any other
agreements or promises, with the exception of the October 1, 2002 change of
control agreement in effect, made to you by anyone, whether oral or written. All
other terms of your original offer dated April 26, 2002, Employee Proprietary
Information and Inventions Agreement and any other agreements remain in effect.

 

As acceptance of your promotion terms described above, please sign and date this
letter and return the original to Human Resources by August 1, 2003.

 

We look forward to a continued productive and enjoyable working relationship
with you.

 

Very truly yours,

 

/s/    MONTE ZWEBEN

--------------------------------------------------------------------------------

MONTE ZWEBEN

CEO AND FOUNDER

 

I accept the promotion terms stated in this letter.

 

/s/    ERAN PILOVSKY

--------------------------------------------------------------------------------

Eran Pilovsky

Date: August 1, 2003